COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                  NUMBER 13-08-00349-CV

        IN THE INTEREST OF D.J.E., A.J.E., AND A.R.R., CHILDREN


    On appeal from the 24th District Court of Victoria County, Texas.


                                  NUMBER 13-08-00350-CV

                          IN THE INTEREST OF R.R., A CHILD


   On appeal from the 135th District Court of Victoria County, Texas.


                              MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez

        Appellee, the Texas Department of Family and Protective Services (the

Department), brought two suits for termination of parental rights, one against Mary F.,1 the


        1
        W e use fictitious nam es for the parents in accordance with recently am ended rule of appellate
procedure 9.8(b). T EX . R. A PP . P. 9.8(b); see T EX . F AM . C O DE . A N N . § 109.002(d) (Vernon 2002).
biological mother of D.J.E., A.J.E., and A.R.R., and one against appellants, Mary F. and

John R., the biological mother and father of R.R.2 Following a bench trial addressing both

suits, the trial court found that one or more statutory grounds for termination of parental

rights existed and that termination was in the children's best interest. On appeal, Mary and

John each raise three issues challenging the trial court's terminating their parent-child

relationships with R.R. Mary raises seven issues challenging the trial court's order

terminating her parent-child relationship with D.J.E., A.J.E., and A.R.R. We affirm both

termination orders.

                                               I. Background3

        On October 6, 2006, Deputy Sheriff Vincent Seger and his squad conducted a drug

raid of a double-wide trailer thought to be the residence of John and Mary. Although they

found no one in the trailer, they did find a "cookie" of cocaine4 and drug paraphernalia.

        Deputy Seger and his squad moved next door to a single-wide trailer where they

found John, Mary, and the three children, D.J.E., A.J.E., and A.R.R., residing. Mary was

pregnant with R.R. at the time. When John would not consent to a search of the trailer,


        2
         D.J.E., A.J.E., and A.R.R. are the subjects of appeal num ber 13-08-00349-CV, trial court cause
num ber 06-10-64,887-A. R.R. is the subject of appeal num ber 13-08-00350-CV, trial court cause num ber 07-
5-65,800-B. The causes were heard together at the trial court level, and although no m otion for consolidation
has been filed in this Court, one opinion is being issued in the interest of judicial econom y because the facts
and law relevant to the disposition of both appeals are the sam e.

The trial court also term inated the parent-child relationship between A.R.R. and John R., her father. However,
John has not appealed from the term ination of that relationship. In addition, the trial court did not term inate
the parent-child relationships between D.J.E. and A.J.E. and their father, David E., because it found that
term ination was not in the children's best interest at that tim e.

        3
           As this is a m em orandum opinion and the parties are fam iliar with the facts, we will not recite the
facts here except as necessary to advise the parties of the court's decision and the basic reasons for it. T EX .
R. A PP . P. 47.4.

        4
           A "cookie" refers to a circular piece of crack cocaine that is generally broken down into sm aller units
for retail sale. See Roberson v. State, 80 S.W .3d 730, 734 n.1 (Tex. App. –Houston [1st Dist.] 2002, pet.
ref'd).



                                                        2
Deputy Seger obtained a warrant. Later, during the search, they found contraband

(money) in the trailer and 400 grams of cocaine outside the trailer door.

        On October 9, 2006, the Department filed a petition seeking to terminate Mary's

parental rights as to D.J.E., A.J.E., and A.R.R. On May 23, 2007, the Department filed a

second petition seeking to terminate the parental rights of Mary and John as to R.R. The

children's cases were consolidated for purposes of the termination hearing held on April

28, 2008. On May 9, 2008, the trial court entered two final orders, the first terminating the

parental rights of Mary and John as to R.R.,5 the second terminating Mary's parental rights

as to D.J.E., A.J.E., and A.R.R. Mary and John appeal from the termination orders.

            II. Termination of Mary's Parental Rights as to D.J.E., A.J.E., and A.R.R.

        On May 9, 2008, the trial court signed an order terminating the parental rights

between Mary and her children, D.J.E., A.J.E., and A.R.R. The trial court found by clear

and convincing evidence that termination of the parent-child relationship was in the

children's best interest. The decree recites the following predicate grounds for termination:

(1) Mary knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endanger the physical or emotional well-being of the children; (2) Mary

engaged in conduct or knowingly placed the children with persons who engaged in conduct

which endangers the physical or emotional well-being of the children; (3) Mary had her

parent-child relationship terminated with respect to another child based on a finding that

the mother's conduct was in violation of section 161.001(1)(D) or (E) of the Texas Family

Code or substantially equivalent provisions of the law of another state; (4) Mary failed to



        5
          An order term inating Mary's parental rights as to R.R. was entered on April 8, 2008. However, the
trial court entered a final order term inating those rights on May 9, 2008. It is from the May order that Mary
appeals the term ination as to R.R.

                                                      3
comply with the provisions of a court order that specifically established the actions

necessary for the mother to obtain the return of the children who have been in the

permanent or temporary managing conservatorship of the Department of Family and

Protective Services for not less than nine months as a result of the children's removal from

the parent under chapter 262 for the abuse or neglect of the children; and (5) Mary used

a controlled substance, as defined by chapter 481 of the health and safety code, in a

manner that endangered the health or safety of the children, and failed to complete a

court-ordered substance abuse treatment program or after completion of a court-ordered

substance abuse treatment program continued to abuse a controlled substance. See TEX .

FAM . CODE ANN . § 161.001(1)(D), (E), (M), (O), (P) (Vernon Supp. 2008).

        By four issues, Mary challenges the sufficiency of the evidence to support each

ground for termination. By her remaining three issues, she complains of the trial court's

admission of certain testimony.

                                       A. Statement of Points

        As a preliminary matter, the Department asserts that Mary's insufficient evidence

claims in her statement of points are not "sufficiently specific" to allow for appellate review

under section 263.405(i). See id. § 263.405(i) (Vernon Supp. 2008).6 We disagree.

        While a "claim that a judicial decision is contrary to the evidence or that the

evidence is factually or legally insufficient is not sufficiently specific to preserve an issue

for review," see id., "specific, nonglobal claims" of insufficiency set out in a statement of

points are not precluded from review.               In re S.K.A., 236 S.W.3d 875, 899 (Tex.



        6
          Unless otherwise noted, we cite to the current version of the statute because the changes in the
fam ily code that have occurred since the Departm ent filed suit against John and Mary do not im pact their
issues.

                                                    4
App.–Texarkana 2007, pet. denied) (finding that separate complaints as to each of the

separate grounds of termination and the best interest finding satisfy the specificity

requirement). A statement of points is specific enough when it allows the trial judge to

correct any erroneous findings on the challenged grounds. See Adams v. Tex. Dep't of

Family & Protective Servs., 236 S.W.3d 271, 278 (Tex. App.–Houston [1st Dist.] 2007, no

pet.); In re A.J.H., 205 S.W.3d 79, 81 (Tex. App.–Fort Worth 2006, no pet.).

       In her statement of points, Mary asserted that the evidence for each termination

ground was legally and factually insufficient. She made this assertion as a separate point

for each ground. For example, in a point challenging an endangerment finding, Mary set

out the following: "The evidence presented to the trial court . . . was legally and factually

insufficient to support the [c]ourt's finding that [Mary F.] knowingly placed or knowingly

allowed the children to remain in conditions or surroundings which endanger the physical

and emotional well-being of the children."

       We conclude that Mary's evidentiary complaints set out in her statement of points

are sufficiently specific to satisfy the requirements of subsection (i). See TEX . FAM . CODE

ANN . § 263.405(i); In re S.K.A., 236 S.W.3d at 901. Her statement of points was specific

enough to allow the trial judge to correct any erroneous findings on the challenged

grounds. See Adams, 236 S.W.3d at 278. Mary has preserved the sufficiency issues for

our review.

                       B. Challenges to Sufficiency of the Evidence

       By issues one, three, four, and five, Mary challenges the sufficiency of the evidence

to support each ground of termination. She does not, however, challenge the best interest

finding.   Moreover, although Mary contends the evidence is legally and factually

insufficient, she argues only that there is no evidence to support the trial court's findings—a

                                              5
legal sufficiency argument. Therefore, we construe Mary's four evidentiary issues as legal

sufficiency challenges.

                                   1. Standard of Review

       On appeal, any complaint that the evidence is legally insufficient to support the

findings necessary for termination is analyzed by a heightened standard of appellate

review. In re J.F.C., 96 S.W.3d 256, 265-66 (Tex. 2002) (defining the standard of review

for legal sufficiency).   "[T]he evidence in support of termination must be clear and

convincing before a court may involuntarily terminate a parent's rights." Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985) (citing Santosky v. Kramer, 455 U.S. 745, 747 (1982)).

Under the clear and convincing standard, an appellate "court should look at all the

evidence in the light most favorable to the finding to determine whether a reasonable

[factfinder] could have formed a firm belief or conviction that its finding was true." In re

J.L., 163 S.W.3d 79, 84 (Tex. 2005) (quoting In re J.F.C., 96 S.W.3d at 266). We assume

all disputed facts were resolved "in favor of [the] finding if a reasonable factfinder could do

so." Id. (quoting In re J.F.C., 96 S.W.3d at 266).

                                2. Endangerment Findings

       By her first issue, Mary challenges the trial court's findings concerning

endangerment of the children. Mary contends that the trial court erred in finding (1) that

she knowingly placed the children, or allowed the children to remain, in conditions or with

persons who engaged in conduct that endangered the physical or emotional well-being of

the children, see TEX . FAM . CODE ANN . § 161.001(1)(D), and (2) that she engaged in

conduct that endangered the children. See id. § 161.001(1)(E). Mary asserts that Deputy

Seger provided no evidence to support these findings. She specifically claims that there

is no evidence to show the children were in any danger because of her or the place where

                                              6
they resided. Mary also contends that there is no evidence that one of the children was

observed in possession of the toy which tested positive for cocaine or that she packed the

"diaper" bag that contained the drugs.7

                                          a. Applicable Law

        Section 161.001(1) of the Texas Family Code states, in relevant part, that a court

may order termination of the parent-child relationship if the court finds by clear and

convincing evidence that the parent:

        (D) knowingly placed or knowingly allowed the child to remain in conditions
        or surroundings which endanger the physical or emotional well-being of the
        child; [or]

        (E) engaged in conduct or knowingly placed the child with persons who
        engaged in conduct which endangers the physical or emotional well-being
        of the child.

Id. § 161.001(1)(D), (E). "[A] finding of one enumerated factor [under section 161.001(1)]

coupled with a finding of the child's best interest is sufficient to support termination."

Yonko v. Tex. Dep't of Family & Protective Servs., 196 S.W.3d 236, 242 (Tex.

App.–Houston [1st Dist.] 2006, no pet.) (op. on rehr'g) (citing In re A.V., 113 S.W.3d 355,

362 (Tex. 2003)); see TEX . FAM . CODE ANN . § 161.001.

        Both subsection (D) and subsection (E) only require that the parent "endanger" the

child's physical or emotional well-being. TEX . FAM . CODE ANN . § 161.001(1)(D), (E).

"'[E]ndanger' means to expose to loss or injury; to jeopardize." Tex. Dep't of Human Servs.

v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see In re M.C., 917 S.W.2d 268, 269 (Tex.

1996) (per curiam). Under either subsection (D) or (E), it is not necessary that the parent's


        7
          Because the evidence concerning these two statutory grounds for term ination is interrelated, we
consolidate our discussion of the evidence supporting the findings. See In re J.T.G., 121 S.W .3d 117, 126
(Tex. App.–Fort W orth 2003, no pet.); In re B.R., 822 S.W .2d 103, 106 (Tex. App.–Tyler 1991, writ denied)
(recognizing the link between a parent's conduct and a child's conditions and surroundings).

                                                    7
conduct be directed at the child or that the child actually suffer injury. See Boyd, 727
S.W.2d at 533.

       Under section 161.001(1)(D), it is necessary to examine evidence related to the

environment of the child to determine if the environment was the source of endangerment

to the child's physical or emotional well-being. In re D.T., 34 S.W.3d 625, 633 (Tex.

App.–Fort Worth 2000, pet. denied) (op. on rehr'g). Conduct of a parent in the home can

create an environment that endangers the physical and emotional well-being of a child.

In re W.S., 899 S.W.2d 772, 776 (Tex. App.–Fort Worth 1995, no writ). Under section (D),

we must examine the time before the children's removal to determine whether the

environment, itself, posed a danger to their well-being. See Ybarra v. Tex. Dep't of Human

Servs., 869 S.W.2d 574, 577 (Tex. App.–Corpus Christi 1993, no writ); In re S.H.A., 728
S.W.2d 73, 84 (Tex. App.–Dallas 1987, writ ref'd n.r.e.) (en banc).

       Under section 161.001(1)(E), our inquiry focuses on conduct of the parent, see In

re A.B., 125 S.W.3d 769, 777 (Tex. App.–Texarkana 2003, no pet.), and must be based

on more than a single act or omission; a voluntary, deliberate, and conscious course of

conduct by the parent is required. TEX . FAM . CODE ANN . § 161.001(1)(E); In re D.T., 34
S.W.3d at 634; In re K.M.M., 993 S.W.2d 225, 228 (Tex. App.–Eastland 1999, no pet.).

We consider the parent's conduct both before and after the child is born. In re T.N.S., 230
S.W.3d 434, 439 (Tex. App.–San Antonio 2007, no pet.); In re R.F., 115 S.W.3d 804, 810

(Tex. App.–Dallas 2003, no pet.). Conduct that "subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of a child. Drug use and its

effect on a parent's life and his ability to parent may establish an endangering course of

conduct." In re A.J.H., 205 S.W.3d at 81 (quoting In re R.W., 129 S.W.3d 732, 739 (Tex.



                                             8
App.–Fort Worth 2004, pet. denied)); Asjes v. Tex. Dep't of Protective & Regulatory Servs.,

142 S.W.3d 363, 369 (Tex. App.–El Paso 2004, no pet.); Dupree v. Tex. Dep't of Protective

& Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.–Dallas 1995, no writ). In addition, the

use of drugs during pregnancy may be conduct that endangers the physical and emotional

well-being of the child. In re R.F., 115 S.W.3d at 810. Continued narcotic use after the

children's removal is also conduct that jeopardizes parental rights and may be considered

as establishing an endangering course of conduct. In re S.K.A., 236 S.W.3d at 901 (citing

Cervantes-Peterson v. Tex. Dep't of Family & Protective Servs., 221 S.W.3d 244, 253-54

(Tex. App.–Houston [1st Dist.] 2006, no pet.) (en banc)).

                                      b. Testimony

                            (1) Deputy Sheriff Vincent Seger

       Deputy Seger testified that he was employed by the Victoria County Sheriff's Office

on October 6, 2006, when he participated in a drug raid of two trailers located next door

to each other—a double-wide trailer and a single-wide trailer. On the kitchen counter in

the double-wide trailer, Deputy Seger found a knife that tested positive for cocaine, a

"cookie" of cocaine, and drug paraphernalia, including scales, sealed containers, cups, two

microwaves, and a box of baking soda. Deputy Seger testified that, in his opinion, crack

cocaine or cocaine base was being manufactured in the trailer. He also testified that

"there's no way that somebody could have been present and not know what was going on."

No one was found in the double-wide trailer. It appeared to Deputy Seger as if John and

Mary were moving from the double-wide trailer to the single-wide trailer.

       Deputy Seger and his squad also searched the single-wide trailer where John, Mary,

and the children were residing; all were at home at the time of the search. In the single-

wide trailer, Deputy Seger discovered contraband—money in the trailer and 400 grams of

                                            9
powdered cocaine in a blue "diaper" bag Mary was carrying when she was stopped as she

left the trailer with the children. The cocaine was found when the bag was searched. A

cup containing cocaine base and a small toy that tested positive for cocaine were also

found in the "diaper" bag. Deputy Seger testified that he had seen one of the children

playing with the toy earlier that morning. In the single-wide trailer, Deputy Seger also found

a police scanner and ammunition, but no firearms. This trailer, like the double-wide trailer,

was sparsely furnished and in disarray. In the single-wide trailer, they found animal feces

and urine, and a litter of puppies, including a dead puppy wrapped in a sheet.

                                          (2) Caseworker M.B.

       M.B., an employee of Child Protective Services and the children's caseworker,

testified that, as part of her service plan, Mary provided a certificate of completion for the

drug and alcohol program at Billy T. Cattan. Mary's psychological evaluation had also

been completed. In addition, Mary indicated to M.B. that she had attended parenting

classes on two separate occasions, but had not provided a certificate of completion.

However, Mary tested positive for drugs on several occasions after the children were

removed from the home, including January 4, 2007, February 6, 2007, April 11, 2007, May

17, 2007 (the day after R.R. was born), and September 18, 2007.8 Initially, Mary denied

that she would be positive for any drugs but later indicated that it was all part of being a

drug addict, thus, admitting to M.B. that she was a drug addict.

       According to M.B., Mary was negative for all drugs on November 23, 2007, during

which time she had moved from her father's residence to the Perpetual Help Home where

she was to attend parenting classes and receive counseling. Mary left the Perpetual Help



       8
           M.B. tested Mary random ly for drugs using an oral swab drug test.

                                                     10
Home before she completed the program and no certificate was issued. In January 2008,

Mary moved into her own residence. On February 6, 2008, Mary again tested negative for

all drugs. But, on April 14, 2008, the last time M.B. tested Mary for drugs and only one

month after she received her certificate from the Billy T. Cattan program, Mary tested

positive for cocaine.

        In addition, M.B. testified that, in 2003, D.J.E. was born negative for drugs, but Mary

was positive for marijuana at his birth. In May 2004, A.J.E. was born positive for cocaine.

Because of Mary's drug usage, another case was opened for A.R.R., who was born in July

2006. Mary was pregnant with R.R. when the other three children were removed from the

home. When R.R. was born on May 16, 2007, there was a finding of cocaine in the baby's

meconium indicating that there had been chronic and consistent drug use throughout the

pregnancy. The evidence also reveals that Mary was later placed at a rehabilitation center9

but was discharged because of another pregnancy. M.B. testified that the Department had

concerns for the child Mary was carrying because of her recent use of cocaine.

                                               c. Analysis

        The testimony presented establishes that the conditions in Mary's home were

unsuitable for children. The home in which they were living and the home from which they

had recently moved had drugs and drug paraphernalia left in places accessible to the

children. It appears as if crack cocaine or cocaine base was being manufactured in at

least one of the trailers.

        The children were in physical danger. Drugs, knives and toys exposed to cocaine

were left within their reach. It could be inferred that Mary placed the children's toy in the


        9
       It is unclear if this rehabilitation center is the Perpetual Help Hom e where Mary was placed in late
Novem ber 2007.

                                                    11
bag with the cocaine, thus, allowing for the possibility of contamination. In addition, the

home environment was sparsely furnished and in disarray. The children were exposed to

an unhealthy environment.       Thus, there is evidence that Mary knowingly placed or

knowingly allowed the children to remain in conditions or surroundings that endangered the

children's physical or emotional well-being. See TEX . FAM . CODE ANN . § 161.001(1)(D).

Mary's conduct created an environment that was the source of endangerment to the

children's physical or emotional well-being. In re D.T., 34 S.W.3d at 633; In re W.S., 899
S.W.2d at 776. Examining the time before the children's removal, the environment itself

posed a danger to their well-being. See Ybarra, 869 S.W.2d at 577.

       In addition, the testimony shows that although Mary completed a drug and alcohol

program, her psychological evaluation, and some parenting classes, Mary also put her

children at risk because she tested positive for cocaine or marijuana on numerous

occasions before and after the children were removed from the home as well as before and

after the birth of each child. In addition, the fact that two of her children were born positive

for cocaine supports the logical inference that Mary used drugs while pregnant and thereby

exposed the children to injury. Also, Mary tested positive for cocaine while under court

order. Mary acknowledged she was a drug addict. In addition, although Mary was

negative for all drugs from November 23, 2007 through February 6, 2008, only one month

after she received her certificate from the Billy T. Cattan program, Mary tested positive for

cocaine—again while under court order.

       Based on this evidence, Mary engaged in conduct that endangered the children's

physical or emotional well-being. See TEX . FAM . CODE ANN . § 161.001(1)(E). She exposed

the children to injury and jeopardized their well-being, see Boyd, 727 S.W.2d at 533,

through a voluntary, deliberate, and conscious course of conduct. See TEX . FAM . CODE

                                              12
ANN . § 161.001(1)(E); In re D.T., 34 S.W.3d at 634; In re K.M.M., 993 S.W.2d at 228.

Because of Mary's drug use both before and after the children were born, the children were

subjected to a life of uncertainty and instability that endangered the physical and emotional

well-being of each child. See In re T.N.S., 230 S.W.3d at 439; A.J.H., 205 S.W.3d at 81.

It could be inferred that Mary's drug addiction and its effect on her life affected her ability

to parent, thus, establishing an endangering course of conduct. See Asjes, 142 S.W.3d

at 369. In addition, the evidence established that the use of drugs during at least two of

her pregnancies endangered the physical and emotional well-being of those children. See

In re S.K.A., 236 S.W.3d at 901; In re R.F., 115 S.W.3d at 810.

       Therefore, looking at all of the evidence in the light most favorable to the finding, we

conclude that a reasonable factfinder, the trial court in this case, could have formed a firm

belief or conviction that its endangerment findings were true. See In re J.L., 163 S.W.3d

at 84; In re J.F.C., 96 S.W.3d at 266. These enumerated findings are supported by clear

and convincing evidence. See Holick, 685 S.W.2d at 20. The trial court could have

reasonably formed a firm belief or conviction that Mary knowingly placed or knowingly

allowed the children to remain in conditions or surroundings which endangered their

physical or emotional well-being, see TEX . FAM . CODE ANN . § 161.001(1)(D), and "engaged

in conduct or knowingly placed the child[ren] with persons who engaged in conduct which

endanger[ed] the physical or emotional well-being of the child[ren]."              See id. §

161.001(1)(E); In re R.D.S., 902 S.W.2d 715, 715-16 (Tex. App.–Amarillo 1995, no pet.)

(affirming the trial court's judgment terminating a mother's parent-child relationship). We

conclude that the evidence was legally sufficient to support the trial court's findings under

either subsection (D) or subsection (E) of section 161.001(1) of the Texas Family Code.



                                              13
                                     3. Other Findings

       If the evidence is sufficient to support termination on one of multiple pleaded

statutory grounds, then the termination will be upheld. See In re J.L., 163 S.W.3d at 84;

In re E.M.N., 221 S.W.3d 815, 821 (Tex. App.–Fort Worth 2007, no pet.); In re B.K.D., 131
S.W.3d 10, 16 (Tex. App.–Fort Worth 2003, pet. denied) (per curiam) (providing that along

with a best interest finding, "a finding of only one ground alleged under section 161.001(1)

is sufficient to support a judgment of termination"); see also TEX . R. APP. P. 47.1. Having

concluded the evidence is sufficient to support the termination on not one but two statutory

grounds and because the finding that termination is in the best interest of the children has

not been challenged, we need not address the remaining challenged statutory grounds for

termination. See In re A.V., 113 S.W.3d at 362.

       We overruled Mary's first, third, fourth, and fifth issues.

                               C. Challenges to Testimony

       By her second issue, Mary argues that the trial court erred and abused its discretion

in admitting Deputy Seger's testimony regarding the results of field and lab sample drug

testing. She contends that Deputy Seger was not qualified to give such testimony and that

no business records were offered to support the testimony. She also asserts that Deputy

Seger's testimony was not substantiated by a chain of custody and that it was conjectural

and speculative. However, Mary did not preserve these arguments by raising proper and

timely objections in the trial court. See TEX . R. APP. P. 33.1(a) (requiring a specific

objection and a ruling from the trial judge to preserve error for appellate purposes).

Therefore, she has waived these arguments on appeal. See id.

       By her sixth issue, Mary asserts that M.B., the children's caseworker, was not

qualified to give an expert opinion, the results of the drug testing were not the business

                                             14
records of the lab that collected the test samples, and M.B.'s testimony regarding the tests

was based on hearsay. However, in accordance with rule 38.1(i) of the Texas Rules of

Appellate Procedure, we will only consider contentions that are supported by clear and

concise arguments with appropriate citations to authorities and to the record. Id. at rule

38.1(i). Because Mary provided no citations to either authority or to the record in support

of these arguments, this issue is inadequately briefed. We overrule Mary's sixth issue.

       Finally, by her seventh issue, Mary contends that the trial court abused its discretion

in allowing testimony from J.C., the children's foster parent, regarding the medical condition

of R.R. and the future medical prognosis of the child. She asserts that J.C. was not

qualified to give an expert opinion on medically related matters.

       Mary complains of the admission of the following testimony:

       Q: [Dep't Counsel] All right. And developmentally, [R.R.] is approaching
                          almost one year of age. Where is he developmentally?

              [John's Counsel]: Judge, I'm going to object to any questions
              that call for expert opinions, medical opinions, unless [J.C.] is
              capable of rendering a medical opinion.

              [Court]: Overruled. You can answer the question.

       A: [J.C.]            Well, developmentally, physically is, I think, where most
                            of the delay is from what they're telling me in OTMPT.
                            Currently, he's starting to pull himself up and kind of
                            walk with push toys and since the [cerebral palsy]
                            affects his left side, his hand is fisted and drawn in, so
                            right now that's one of the main, I guess, issues that
                            we're working with. We won't really know any extent
                            until he's verbal, which he currently is not. When he's
                            a little bit older they'll further evaluate.

       ...

       Q: [Dep't Counsel] All right. You used a term super, or there is a term,
                          super ventricular tachycardia?

       A: [J.C.]            Uh-huh.

                                             15
      Q: [Dep't Counsel] All right. That's the speed of his heart?

      A: [J.C.]                Correct.

      Q: [Dep't Counsel] What seems to have been the cause of that?

              [John's Counsel]: Judge, I, again, object, to – the question calls for
              expert medical opinion. [J.C.] is not qualified to render opinions on
              the medical condition of the child.

              [Court]: Overruled. You can answer the question.

      A: [J.C.]                From what I have seen in his, the records that the
                               doctor has shared with me, he was born exposed to
                               drugs. He was going through massive withdrawal and
                               that's when they put him on the phenobarbital to control
                               the heart rate, to control seizure action because he has
                               had seizures in my home. When we went to the NICU
                               at Driscoll at 22 days, they told us that if the
                               phenobarbital did not help his withdrawals, they were
                               going to try methadone, so most of the issues that he
                               has, from what the specialist have told me, have all
                               been because of the drug use.10

      We first note that the trial objections to this testimony were raised by John, not Mary.

See Bohls v. Oakes, 75 S.W.3d 473, 477 (Tex. App. San Antonio 2002, pet. denied)

("[W]hen there are multiple defendants, as in this case, each defendant generally must

lodge his own objections in order to preserve error."); cf. Owens-Corning Fiberglas Corp.

v. Malone, 916 S.W.2d 551, 556-57 (Tex. App.–Houston [1st Dist.] 1996), aff'd, 972
S.W.2d 35 (Tex. 1998) (permitting the trial court to order joint objections to save time);

Celotex Corp. v. Tate, 797 S.W.2d 197, 201-02 (Tex. App.–Corpus Christi 1990, writ

dism'd by agr.) (holding that error was preserved when a trial court allowed a defendant's

request that one defendant's objections would preserve error for all defendants). Mary did




      10
        No hearsay objection was m ade to this testim ony.

                                                  16
not lodge her own objections in order to preserve error, and the parties did not request that

joint objections be permitted.

        Nonetheless, generally, the admission and exclusion of evidence is committed to

the sound discretion of the trial court. Owens-Corning Fiberglas Corp. v. Malone, 972
S.W.2d 35, 43 (Tex. 1998); see also Gee v. Liberty Mut. Fire Ins. Co., 765 S.W.2d 394,

396 (Tex. 1989). "The test for abuse of discretion is whether the trial court acted without

reference to any guiding rules or principles." E.I. du Pont de Nemours & Co. v. Robinson,

923 S.W.2d 549, 556 (Tex. 1995). In this case, we conclude that the trial court did not

abuse its discretion because Texas Rule of Evidence 701 provides the guiding rule in this

case. See TEX . R. EVID . 701 (providing that if the witness is not testifying as an expert, her

opinion and inference testimony is limited to that which is rationally based on the

perception of the witness and helpful to understand the testimony or to determine a fact

issue); see also TEX . FAM . CODE ANN . § 104.001 (Vernon Supp. 2008) (setting out that the

Texas Rules of Evidence apply in family law cases as in other civil cases, unless otherwise

provided). J.C. was not testifying as an expert, but as the foster mother of the children.

J.C.'s testimony was rationally based on her perception and was helpful in understanding

R.R.'s developmental status and what J.C. understood to be the cause of his issues,

including tachycardia. Thus, the trial court did not abuse his discretion in admitting the

complained-of testimony.11 We overrule Mary's seventh issue.

                       III. Termination of Mary's Parental Rights as to R.R.




        11
           Mary also asserts that J.C.'s testim ony was conjectural and speculative. However, Mary did not
preserve these objections by raising them in the trial court. See T EX . R. A PP . P. 33.1(a) (requiring a specific
objection and a ruling from the trial judge to preserve error for appellate purposes). Therefore, she has
waived these com plaints on appeal. See id.

                                                       17
        On April 8, 2008, after a hearing where Mary appeared through her attorney of

record and announced ready, the district court signed an order terminating Mary's parental

rights as to her minor child, R.R. The trial court found by clear and convincing evidence

that termination of the parent-child relationship between Mary and R.R. was in the child's

best interest. The April 8 order recites the following predicate grounds for termination: (1)

Mary engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangers the physical or emotional well-being of the child; and (2) Mary

executed, before or after the suit was filed, an unrevoked or irrevocable affidavit of

relinquishment of parental rights as provided by chapter 161 of the Texas Family Code.12

Having made the above findings, the trial court ordered that the parent-child relationship

between Mary and R.R. be terminated.

        On May 9, 2008, the trial court entered a final order terminating the father's parental

rights. In the May 9 order, the trial court also found that the parental rights of Mary to R.R.

had been terminated on April 8, 2008, and again ordered the termination of the parent-child

relationship between Mary and R.R.

        By one issue in this appeal from the order terminating her parental rights as to R.R.,

Mary contends that there is no evidence to support the trial court's finding in its May 9,

2008 order that her rights were terminated by a prior order on April 8, 2008. By two

additional issues, Mary asserts that there is no evidence to support the trial court's finding

that she signed an unrevoked or irrevocable affidavit of voluntary relinquishment of R.R.

See TEX . FAM . CODE ANN . § 161.001(K).

        12
            In support of an apparent constructive abandonm ent determ ination, the trial court also found that
the Departm ent had m ade reasonable efforts to return the child to the m other. See T EX . F AM . C OD E A N N . §
161.001(1)(N)(i) (Vernon Supp. 2008). Because the term ination is upheld on the basis of the trial court's
unchallenged endangerm ent and best interest findings, we need not address this enum erated ground. See
T EX . R. A PP . P. 47.4.

                                                       18
                              A. April 8, 2008 Order as to R.R.

       In her first issue, Mary asserts that, during the trial, the Department did not offer into

evidence the April 8 order of termination to support the trial court's finding in its May 9,

2008 order that her rights had been terminated by prior order. However, in the concluding

moments of the trial, the Department asked the trial court to take judicial notice of each of

the files in the causes in the consolidated trial, particularly "the termination order of April

the 8th of 2008 on the mother . . . ." in the R.R. file. See TEX . R. EVID . 201(b) (providing

that judicial notice may be taken upon request at any stage of the proceedings of any

adjudicative fact which "is either (1) generally known within the territorial jurisdiction of the

trial court or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned"); In re Shell E&P, Inc., 179 S.W.3d 125, 130

(Tex. App.–San Antonio 2005, orig. proceeding) (citing Gardner v. Martin, 345 S.W.2d 274,

276 (Tex. 1961) ("The trial judge was entitled to take judicial notice of his own prior order

entered in a related case between substantially the same parties.")); Escamilla v. Estate

of Escamilla, 921 S.W.2d 723, 726 (Tex. App.–Corpus Christi 1996, writ denied). Mary did

not object to the trial court taking judicial notice of the April 8, 2008 termination order, and

it did so. Thus, the April 8 order was properly before the trial court, and there was

evidence to support the trial court's finding that Mary's parental rights to R.R. had been

terminated by prior order on April 8, 2008. Mary's first issue is overruled.

                             B. Termination Findings as to R.R.

       In her second issue, Mary contends that there is no evidence to support the court's

finding that she had signed an unrevoked or irrevocable affidavit of voluntary

relinquishment. See TEX . FAM . CODE ANN . § 161.001(1)(K). In her third issue, while

generally contending that there is no evidence to establish the April 8, 2008 findings that

                                               19
supported termination, Mary argues only that the evidence fails to support the finding that

she had signed an unrevoked or irrevocable affidavit of voluntary relinquishment—the

same ground about which she complains in her second issue. See id. Mary does not

challenge the trial court's remaining ground for termination—its endangerment finding. See

id. § 161.001(1)(E). And, Mary does not challenge the trial court's best interest finding.13

See id. § 161.001(2) (Vernon Supp. 2008).

        In this case, the trial court's unchallenged endangerment finding coupled with its

finding that termination was in R.R.'s best interest is sufficient to support termination. See

Yonko, 196 S.W.3d at 242. Therefore, we need not address the issues raised and

arguments made in these issues. We overrule Mary's second and third issues.

                      IV. Termination of John's Parental Rights as to R.R.

        On May 9, 2008, the trial court terminated the parent-child relationship between R.R.

and his father, John. The trial court found three predicate grounds for termination, see

TEX . FAM . CODE ANN . § 161.001(1)(D), (E), (Q), and that termination was in R.R.'s best

interest. See id. § 161.001(2). By three issues, John challenges the sufficiency of the

evidence to establish that he endangered R.R.'s physical or emotional well-being. See id.

§ 161.001(1)(D), (E). John also argues that the trial court abused its discretion in

determining his incarceration created an inability to care for his child for not less than two

years from the date of the filing of the petition, see id. § 161.001(1)(Q), and in determining

it was in the best interest of R.R. to terminate the parental rights of his father and appoint




          13
             Because Mary does not challenge these rulings in her appellant's brief, we do not address the
sufficiency of the evidence to support the court's endangerm ent and best-interest determ inations. See Pat
Baker Co. v. W ilson, 971 S.W .2d 447, 450 (Tex. 1998) ("It is axiom atic that an appellate court cannot reverse
a trial court's judgm ent absent properly assigned error.").

                                                      20
the Department as his managing conservator. See id. § 161.001(2). We do not, however,

reach the merits of John's appeal.

         Section 263.405 of the Texas Family Code governs an appeal of a final order

related to a child under Department care. Id. § 263.405. A party who intends to appeal

a trial court's termination order is required to timely file "a statement of the point or points

on which the party intends to appeal." Id. § 263.405(b) (Vernon Supp. 2008);14 In re

K.C.B., 251 S.W.3d 514, 515 (Tex. 2008) (per curiam). The statement must be filed with

the trial court not later than the fifteenth day after the date the final order is signed. TEX .

FAM . CODE ANN . § 263.405(b). The supreme court has recently held that a trial court is

authorized to grant an extension of time to file a statement of points if good cause for the

failure to timely file the statement is shown. In re M.N., 262 S.W.3d 799, 803-04 (Tex.

2008) (citing TEX . R. CIV. P. 5). On appeal, this Court may not consider any issue that was

not specifically presented to the trial court in a timely filed statement of points. TEX . FAM .

CODE ANN . § 263.405(i).

         In this case, on May 9, 2008, the trial court signed the final order terminating John's

parental rights as to R.R., and on May 27, 2008, more than fifteen days after the

termination order was signed, John filed his motion for new trial and statement of points

for appeal addressing the termination of his parent-child relationship with R.R. See id. §


         14
           The version of the statute in effect at the tim e of the Departm ent's filing of its petitions in this case
stated that "[n]ot later than the 15th day after the date a final order is signed by the trial judge, a party intending
to appeal the order m ust file with the trial court a statem ent of the point or points on which the party intends
to appeal. The statem ent m ay be com bined with a m otion for a new trial." Act of June 15, 2001, 77th Leg.,
R.S., ch. 1090, § 9, 2001 Tex. Gen. Laws 2395, 2397-98, am ended by Act of June 16, 2007, 80th Leg., R.S.,
ch. 526, § 2, 2007 Tex. Gen. Laws 929; see Act of June 16, 2007, 80th Leg., R.S., ch. 526, § 6, 2007 Tex.
Gen. Laws 929, 929-30 ("The changes in law m ade [to this subsection] apply only to a suit affecting the
parent-child relationship filed on or after the effective date of this Act [, June 16, 2007]. A suit affecting the
parent-child relationship filed before the effective date of this Act is governed by the law in effect on the date
the suit was filed, and the form er law is continued in effect for that purpose."). The Departm ent filed suit for
term ination of parental rights as to D.J.E., A.J.E., and A.R.R. on October 9, 2006, and for term ination of
parental rights as to R.R. on May 23, 2007.

                                                         21
263.405(b). And, we find no motion for extension of time to file his statement of points in

the record. See In re M.N., 262 S.W.3d at 803-04. Because John did not timely file a

statement of points with the trial court, we cannot consider the issues he has raised on

appeal.

                                     V. Conclusion

      We affirm the orders terminating Mary F.'s parental rights as to R.R., D.J.E., A.J.E.,

and A.R.R, and John R.'s parental rights as to R.R.




                                                   NELDA V. RODRIGUEZ
                                                   Justice

Memorandum Opinion delivered and
filed this 11th day of December, 2008.




                                            22